ROBB, Associate Justice.
Appeal from a judgment in the Supreme Court of the District upon a directed verdict for the defendant, appellee here, in an action for damages for the loss of a part of a finger through the alleged negligence of an employee of the defendant in operating a water plug for the purpose of refilling a sprinkling cart. The fundamental question in the case, whether the sprinkling of streets is “a public or governmental act as contra-distinguished from a private or municipal act, which exempts the District of Columbia from liability for the injuries caused by one of its employees engaged therein,” was certified to the Supreme Court of the United States for its opinion, and, that court having answered the question in the affirmative (Harris v. District of Columbia, 256 U. S. 650, 41 Sup. Ct. 610, 65 L. Ed. -), it follows that the judgment of the court below must be affirmed with costs. Affirmed.